Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which held claimant entitled to credit for service as a clerk while attending college. The appellant Commissioner contends that such service must be excluded under the provisions of the Labor Law (§ 511, subds. 1, 9). Claimant, while a regular and full-time day student at Utica College, was employed by a manufacturer for 42 weeks as a clerk-typist and general clerk, working a 3:30 p.m. to midnight shift. The board found that claimant intended to attend law school and to obtain a law degree and that his applications to several law schools were pending. The factual situation closely parallels that in Matter of Augustine {Catherwood) (9 A D 2d 837), and for the reasons stated in our memorandum in that case the decision here must be reversed. Decision of the Unemployment Insurance Appeal Board unanimously reversed and the initial determination of the Industrial Commissioner reinstated, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, J J.